Citation Nr: 0930337	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

[The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of an endarterectomy procedure performed 
at a VA facility in March 1989 is the subject of a separate 
decision.]  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to 
September 1945.  He died in December 2001 at the age of 83.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the issue on appeal.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  Specifically, she claims 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  See VA Form 21-
435 received July 2004.  In pertinent part, the appellant 
contends that her husband's death was caused by surgery 
performed at the VA Medical Center (VAMC) in Alexandria, 
Louisiana, which resulted in the destruction of the arteries 
in his neck and which, in turn, caused his artery disease.  
See id.; see also October 2004 VA Form 21-4138.  The 
Veteran's certificate of death reveals that he died of 
respiratory failure, due to (or as a consequence of) 
pneumonia, which in turn was due to (or as a consequence of) 
coronary artery disease.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the effective date 
of the disability is part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove that part of the claim.  In addition, when adjudicating 
a claim for DIC, VA must provide the claimant with: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously granted 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Review of the claims folder reveals that the RO sent the 
appellant a letter in October 2004 following its receipt of 
her claim.  Although this letter provided general notice of 
how to substantiate a claim for service connection for the 
cause of the Veteran's death, the document did not provide 
notice specific to appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1151.  The notice letter also did 
not address how the effective date of a claim is determined.  
As a result, a remand is necessary so the RO/AMC can send the 
appellant complete, proper notice of the evidence needed to 
substantiate her claim for service connection for the cause 
of the Veteran's death.

As is noted in the separate decision, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an endarterectomy procedure performed at a VA 
facility in March 1989 is dismissed due to the Veteran's 
death.  As the appellant did not file a claim for such 
benefits on an accrued basis within one year of the date of 
the Veteran's December 2001 demise, the Board may not 
consider this issue.  38 U.S.C.A. § 5121(c) (West 2002).  In 
any event, pursuant to the appellant's July 2004 claim for 
service connection for the cause of the Veteran's death, the 
appellant has asserted that the March 1989 surgery resulted 
in the destruction of the arteries in the Veteran's neck 
which, in turn, caused the coronary artery disease that led 
to his death.  As such, the VCAA notification letter 
furnished to the appellant pursuant to this remand should 
include the current laws and regulations pursuant to § 1151 
claims.  38 U.S.C.A. § 1151 (West 2002) & 38 C.F.R. § 3.361 
(2008).  

Further review of the claims folder indicates that, in May 
2000, a professor of neurology concluded that there was 
insufficient evidence available to render a definitive 
opinion as to whether the Veteran's March 1989 surgery 
produced additional disability.  This doctor also explained, 
however, that, should further records become available, it 
might be possible to render a more definitive judgment on 
that issue.  Importantly, additional medical evidence has 
been associated with the claims folder since receipt of the 
May 2000 letter.  Moreover, no medical opinion has been 
obtained that addresses the question of whether the March 
1989 surgery led to the coronary artery disease that 
contributed to the Veteran's death.  Consequently, the Board 
finds that, on remand, the claims folder should be referred 
to an appropriate specialist for an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a notice letter 
that includes a statement of the evidence 
necessary to substantiate her claim for 
DIC under the current provisions of 
38 U.S.C.A. § 1151, as well as an 
explanation as to the information or 
evidence needed to establish an effective 
date for her claim if it were to be 
granted.  See 38 U.S.C.A. § 1151 (West 
2002) & 38 C.F.R. § 3.361 (2008).  See 
also Hupp v. Nicholson, 21 Vet. App. 342 
(2007) & Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Refer the claims file to an 
appropriate specialist to determine 
whether any carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in the furnishing of the March 1989 
surgical treatment proximately caused the 
Veteran's coronary artery disease.  
Complete rationale should be provided.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


